PER CURIAM:
Rahsaan Jamar Watkins appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion for reconsideration of the denial of his motion to suppress. He also challenges the denial of his second motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to pioceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. United, States v. Watkins, No. 2:99-cr-00189-2 (S.D.W. Va. July 5 & Oct. 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.